Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Marrone on August 5, 2022.

The application has been amended as follows: 






3. (Proposed Amendment)  A security system for securing devices and data in a computing environment, the security system communicably coupled to a client device and configured to:
receive a request for access to protected client data from a user of the client device;
authenticate the user of the client device using a biometric data marker associated with the client device; 
determine if the user has authorization to access the protected client data; 
in response to a determination that the user does not have authorization to access the protected client data, transfer the data associated with the request to a diversion environment for additional processing without detection from the user, wherein the diversion environment is physically or computationally isolated from the client device; 
alter the data in the diversion environment during processing; 
allow the altered data to return back to an origin of the data; and
continue to monitor activity of the altered data.  

16. (Proposed Amendment)  A security system for securing devices and data in a computing environment, the security system communicably coupled to a client device and configured to:
monitor data associated with the client device and data transmitted to and from the client device for threats to the client device; 
identify a threat to the client device based on the data; 
transfer the data associated with the client device or the transmitted data to a diversion environment for additional processing in response to identifying the threat, wherein the diversion environment is physically or computationally isolated from the client device; 
identify a source of the threat; 
shred the data associated with the threat such that the data is irreversibly transformed; 
return the shredded data associated with the threat to its place of origin; and 
continue to monitor activity of the shredded data.  



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433